       Case 2:20-cv-00325-WBS-KJN Document 15 Filed 07/31/20 Page 1 of 2


1    H. Grant Law (SBN 144505)
     hlaw@shb.com
2    Samantha K.N. Burnett (SBN 320262)
     sburnett@shb.com
3    SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2600
4    San Francisco, California 94104
     Telephone:    415.544.1900
5    Facsimile:    415.391.0281
6    Attorneys for Defendant
     FORD MOTOR COMPANY
7

8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   AMERICAN FIRE & CASUALTY                     Case No. 2:20-cv-00116-WBS-KJN
     COMPANY,
12                                                ORDER GRANTING EX PARTE
                  Plaintiff,                      APPLICATION TO CONTINUE INITIAL
13                                                SCHEDULING CONFERENCE
           vs.
14
     FORD MOTOR COMPANY, a Delaware
15   Corporation and DOES 1 through 25,
16             Defendant.
     BYRON PAIZS,                                 Case No. 2:20-cv-00325-WBS-KJN
17
                  Plaintiff,
18
           vs.
19
     FORD MOTOR COMPANY, a Delaware
20   Corporation and DOES 1 through 25,
21                Defendant.
22

23

24

25

26

27

28

                    ORDER GRANTING EX PARTE APP. TO CONTINUE INITIAL SCHEDULING CONFERENCE
                                        CASE NOS. 2:20-CV-00116-WBS-KJN AND 2:20-CV-00325-WBS-KJN
       Case 2:20-cv-00325-WBS-KJN Document 15 Filed 07/31/20 Page 2 of 2



1                                                 ORDER

2           Having considered Defendant Ford Motor Company’s Ex Parte Application for Order

3    Continuing the September 28, 2020 Initial Scheduling Conference, and good cause appearing, Ford’s

4    Ex Parte Application is hereby GRANTED. The parties shall, therefore, appear for a joint Initial

5    Scheduling Conference on October 26, 2020. A Joint Status Report shall be filed no later than

6    October 12, 2020.

7           IT IS SO ORDERED.
8
9
     Dated: July 30, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                     ORDER GRANTING EX PARTE APP. TO CONTINUE INITIAL SCHEDULING CONFERENCE
                                         CASE NOS. 2:20-CV-00116-WBS-KJN AND 2:20-CV-00325-WBS-KJN
